JUDGMENT ORDER
Goldberg, Judge:
In accordance with the decision (Dec. 3,1997) and mandate (Apr. 9,1998) of the United States Court of Appeals for the Federal Circuit, Appeal No. 96-1344, reversing this Court’s decision in Anhydrides & Chemicals, Inc. v. United States, 20 CIT 345, Slip Op. 96-49 (Mar. 7, 1996) (“Anhydrides”), it is hereby
Ordered that the portion of this Court’s Opinion and Order in Anhy-drides, holding that Customs properly classified succinic anhydride made from maleic anhydride under HTSUS subheading 2917.19.27 is vacated; and it is further
Ordered that Customs shall reliquidate the aforementioned subject merchandise under HTSUS subheading 2917.19.50 in accordance with the Federal Circuit’s decision and mandate. Customs shall refund all excess duties paid with interest as provided by law.